

Exhibit 10.31




GENERAL RELEASE OF ALL CLAIMS


This General Release and Waiver of Claims (this “Release”) is executed by John
S. Clendening (“Executive”) as of the date set forth below, and will become
effective as of the “Effective Date” as defined below. This Release is being
executed in consideration for the agreements sets forth herein, including
payment of the Severance Benefits (as defined herein) to be paid by Blucora,
Inc.’s (the “Company”) to Executive pursuant to this Release. The Company and
Executive are referred to herein collectively as the “Parties.”


1.
Termination of Employment and Resignation from the Board



Executive acknowledges that his employment with the Company and any of its
subsidiaries (collectively, the “Company Group”) and any and all appointments he
held with any member of the Company Group, whether as officer, director,
employee, consultant, agent or otherwise, terminated by mutual agreement as of
January 10, 2020 (the “Termination Date”). Effective as of the Termination Date,
Executive has not had or exercised or purported to have or exercise any
authority to act on behalf of the Company or any other member of the Company
Group, nor will Executive have or exercise or purport to have or exercise such
authority in the future. Executive has contemporaneously delivered to the Board
of Directors of the Company (“Board”) an executed copy of the Resignation Letter
attached hereto. Executive shall not, directly or indirectly, issue or make any
statements or disclosures regarding his separation from the Company or his
resignation from the Board, except as set forth in the press release attached
hereto or as approved by the Company in writing or what is publicly available
knowledge through no action of the Executive. Executive agrees that Executive
shall not orally or in writing discuss any non-public Company business,
including financial, personnel (including Executive’s separation from the
Company), legal, strategies or material non-public information with any
employees of the Company or any third party without express consent of the Chief
Executive Officer, Chief Legal Officer or Chair of the Board of the Company.
Executive is entitled to respond to statements or releases the Company, its
employees and/or the Board makes regarding the Executive that do not materially
mirror the press release attached hereto.


2.
Consideration



Provided that Executive materially complies with this Release and the
Supplementary Terms of Employment, Exhibit B to the Employment Agreement between
Executive and the Company dated as of March 12, 2016, as amended (the
“Employment Agreement”), in consideration of Executive’s execution of this
Release and promises herein, the Company shall provide Executive the following
payments and benefits:


(a)
Severance Payments. The Company agrees to pay Executive an aggregate amount
equal to $5,750,000 (the “Severance Payments”), less applicable payroll taxes
and withholdings, with $3,400,000 payable in substantially equal installments in
accordance with the Company’s payroll practices over 12 months (the “Severance
Period”), with the first payment commencing on the first payroll date following
the Effective Date; and $2,350,000 to be paid on January 24, 2020.



(b)
Option Exercise Period Extension. The Company and Executive previously entered
into (i) that certain Nonqualified Stock Option Grant Notice and Stock Option
Agreement under the Blucora, Inc. 2018 Incentive Plan dated February 20, 2018
granting an option to Executive with respect to 140,000 shares of the Company’s
common stock; and (ii) that





--------------------------------------------------------------------------------




certain Nonqualified Stock Option Grant Notice and Stock Option Agreement under
the Blucora, Inc. 2018 Incentive Plan dated January 2, 2019 granting an option
to Executive with respect to 138,341 shares of the Company’s common stock
(collectively, (i) and (ii) are referred to herein as the “NQSO Agreements”).
The Company agrees to amend the NQSO Agreements so that each vested option
granted pursuant thereto shall remain exercisable and shall not expire until
December 31, 2020 (the “Exercise Period Extension”); provided, however, in the
event Executive materially fails to comply with this Release or the
Supplementary Terms of Employment to the Employment Agreement at any time during
such period, the Company retains the right to terminate the exercise period, in
which case the time period that Executive has to exercise the vested options
shall terminate, and any unexercised vested options shall expire, on the date
that is five (5) business days following the date that the Company provides
written notice to Executive that the Company is terminating the exercise period.
For the avoidance of doubt, no unvested options will become vested by virtue of
this Release.


(c)
COBRA Reimbursements. During the 18-month period following the Separation Date,
the Company shall reimburse Executive for the monthly premium for health benefit
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”) paid by Executive for himself and his eligible dependents
for COBRA coverage under the Company’s group health plan (the “COBRA
Reimbursements,” together with the Severance Payments and Exercise Period
Extension, the “Severance Benefits”). Notwithstanding the foregoing, if the
Company’s providing the COBRA Reimbursements under this Section 2fo} would
result in the imposition of excise taxes, penalties or similar charges on the
Company or any of its subsidiaries, affiliates or successors, including, without
limitation, under Section 4980D of the Code or otherwise violate the
nondiscrimination rules applicable to non-grandfathered plans, or would result
in the imposition of penalties under the Patient Protection and Affordable Care
Act of 20I0, as amended by the Health Care and Education Reconciliation Act of
2010, and the related regulations and guidance promulgated thereunder (the
“ACA”), the Company shall reform this Section 2(c} in a manner as is necessary
to comply with the nondiscrimination requirement, the ACA, or other applicable
law, as applicable, which may include eliminating the benefits provided
hereunder. The COBRA Reimbursements shall be paid to Executive by the last day
of the month immediately following the month in which Executive timely remits
the premium payment. The Company will provide Executive under separate cover at
Executive’s home address, information necessary and as required by law regarding
the election of COBRA. Executive’s rights and the Company’s obligations for
COBRA Reimbursements shall cease immediately upon the earlier of (i) the date
Executive becomes eligible to receive substantially similar coverage from
another employer, whether or not Executive actually receives such coverage, or
(ii) the date Executive is no longer eligible to receive COBRA continuation
coverage, and Executive shall immediately notify the Company upon the occurrence
of such event.



For clarity, Executive shall receive only the Severance Benefits set forth in
this Release. Executive agrees that Executive shall not receive any other
severance payments or benefits except as provided in this Release. For avoidance
of doubt, the Company agrees to pay Executive his 2019 bonus in an amount no
less than target no later than February 15, 2020.


3.
Waiver and Release.







--------------------------------------------------------------------------------




In consideration for the Severance Benefits:


(a)
Executive, for and on behalf of himself and his heirs and assigns, hereby fully
and forever waives and releases any and all contractual, common law, statutory
or other complaints, claims, charges or causes of action relating to or arising
out of any matter arising on or before the date this Agreement is executed by
Executive, including all claims arising out of or relating to Executive’s
employment or termination of employment with the Company Group, the Employment
Agreement, Executive’s services, in any capacity, with the Company Group, and
any and all other disputes between Executive and the Company Group
(collectively, “Claims”). The Claims waived and released by this Release include
any and all Claims, whether known or unknown, whether in law or in equity, which
Executive may now have or ever had against any member of the Company Group or
any past, present and future shareholder, employee, advisor, officer, director,
agent, attorney, representative, trustee, administrator or fiduciary of any
member of the Company Group or Avantax Wealth Management, Tax Act (collectively,
the “Company Releasees”) up to and including the date of Executive’s execution
of this Agreement. The Claims waived and released by this Release include,
without limitation, any and all Claims arising out of Executive’s employment
with the Company Group under, by way of example and not limitation, the
Employment Agreement, the Age Discrimination in Employment Act of 1967 (“ADEA”,
a law which prohibits discrimination on the basis of age against persons age 40
and older), the National Labor Relations Act, the Civil Rights Act of 1991, the
Americans With Disabilities Act of 1990, Title VII of the Civil Rights Act of
1964, the Employee Retirement Income Security Act of 1974, the Family Medical
Leave Act, the Securities Act of 1933, the Securities Exchange Act of 1934, the
Texas Labor Code, the California Fair Housing and Employment Act, the California
Labor Code and applicable California wage orders, California Business and
Professions Code, the California and Texas Constitutions, any statute or laws of
the State of Texas and State of California, any other federal, state, local,
municipal or common law whistleblower, discrimination or anti-retaliation
statute law or ordinance, and any other Claims arising under state, federal,
local, municipal or common law, as well as any expenses, costs or attorneys’
fees. Except as required by law, Executive agrees that Executive will not
commence, maintain, initiate, or prosecute, or cause, encourage, assist,
volunteer, advise or cooperate with any other person to commence, maintain,
initiate or prosecute, any action, lawsuit, proceeding, charge, petition,
complaint or Claim before any court, agency or tribunal against the Company or
any of the Company Releasees arising from, concerned with, or otherwise relating
to, in whole or in part, Executive’s employment, the terms and conditions of
Executive’s employment, or Executive’s separation from employment with the
Company, resignation from the Board, or any of the matters or Claims discharged
and released in this Release. This release shall not apply to any of the
Company’s obligations under this Release. Executive acknowledges that the
payments and benefits provided for in Section 2 of this Release constitute good
and valuable consideration for the release contained in this Section 3. This
Release is a full and final general release by Executive of all unknown,
undisclosed, and unanticipated losses, wrongs, injuries, claims, and damages
that arise wholly or in part from any act or omission occurring before this
Release becomes effective, as well as a general release by Release of all
claimed losses, wrongs, injuries, claims, and damages, now known or disclosed,
that arise in whole or in part as a result of any act or omission occurring
before this Release becomes effective. Therefore, as to any and all claims
against the Company Releasees, Executive waives and relinquishes any and all
rights and benefits under the terms of Section 1542 of the California Civil
Code, which provides as follows:







--------------------------------------------------------------------------------




A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.


(b)
The waiver and release set forth in this Section 3 is intended to be construed
as broadly and comprehensively as applicable law permits. The waiver and release
shall not be construed as waiving or releasing any claim or right that as a
matter of law cannot be waived or released, including Executive’s right to file
a charge with the Equal Employment Opportunity Commission or other government
agency; however, Executive waives any right to recover monetary remedies and
agrees that he will not accept any monetary remedy as a result of any such
charge or as a result of any legal action taken against the Company by any such
agency to the extent permitted by law.



(c)
Notwithstanding anything else in this Release, Executive does not waive or
release claims with respect to:



(i)
Executive’s entitlement, if any, to the Severance Benefits pursuant to this
Release;



(ii)
vested benefits or payments specifically to be provided to the Executive
pursuant to the Employment Agreement or any Company employee benefit plans or
policies;



(iii)
indemnification pursuant to any applicable provision of the Company’s Bylaws or
Certificate of Incorporation, as amended, pursuant to any written
indemnification agreement between the Executive and the Company, or pursuant to
applicable law;



(iv)
any claims which the Executive may have solely by virtue of the Executive’s
status as a shareholder of the Company;



(v)
unemployment compensation to which Executive may be entitled under applicable
law.



(d)
Executive represents and warrants that he is the sole owner of the actual or
alleged Claims that are released hereby, that the same have not been assigned,
transferred, or disposed of in fact, by operation of law, or in any manner, and
that he has the full right and power to grant, execute and deliver the releases,
undertakings, and agreements contained herein.



(e)
Executive represents that he has not filed any complaints, charges or lawsuits
against the Company with any governmental agency or any court based on Claims
that are released and waived by this Release.



4.
No Admission of Wrongdoing.



This Release shall not be construed as an admission by the Parties of any
wrongful or unlawful act or breach of contract. As of the date of this Release,
the Company, the Company Group and the Board promise, warrant and represent that
they do not know of or suspect that Executive has committed any actions,
inactions, or wrongful deeds that would give the Company, the Company Group or
the Board any basis for filing a claim, cause of action, lawsuit, arbitration
and/or other legal proceeding against Executive. The Company, the Company Group
and the Board acknowledge that their representation in Section 4 is a material
term that motivated Executive to sign this Release, and without which Executive
would not have signed this




--------------------------------------------------------------------------------




Release. As of the date of this Release, Executive promises, warrants and
represents that he does not know of or suspect that the Company, the Company
Group or the Board committed any actions, inactions, or wrongful deeds that
would give Executive any basis for filing a claim, cause of action, lawsuit,
arbitration and/or other legal proceeding against Executive. Executive
acknowledges that his representation in Section 4 is a material term that
motivated the Company to sign this Release, and without which the Company would
not have signed this Release.




5.
Mutual Non-Disparagement.



Executive and the Company, on its’ own behalf and on behalf of its’ Board
members and officers, agree that the Company’s and Executive’s goodwill and
reputation are assets of great value to the Company and Executive, which have
been obtained and maintained through great costs, time and effort. Therefore,
Executive and the Company, on its’ own behalf and on behalf of its’ Board
members and officers, contractually agree that they shall not directly or
indirectly make, publish or otherwise transmit any disparaging, defamatory or
libelous statements, whether written or oral, regarding Executive or the
Company, the Company Group or their officers, directors, executives, employees,
contractors, consultants, advisors, vendors, products, services, business or
business practices. The rights afforded the Parties under this provision are in
addition to any and all rights and remedies otherwise afforded by law. Nothing
in this Section 5 restricts or prevents Executive or the Company from providing
truthful testimony as required by court order or other legal process.


However, nothing in this Section 5 or this Release shall prevent Executive from
making truthful statements as permitted in Section I or answering inquiries or
questions about the following: comparing the products and services manufactured,
serviced, marketed, or sold by Blucora to the products and services
manufactured, serviced, marketed or sold by any person or entity competing with
Blucora or any entity with whom Executive is affiliated or, comparing the
performance of said entities, so long as Executive does not disclose any Blucora
trade secrets or other confidential information.


6.
Binding Agreement; Successors and Assigns.



This Release binds Executive’s heirs, administrators, representatives,
executors, successors, and assigns, and will inure to the benefit of the
respective heirs, administrators, representatives, executors, successors, and
assigns of any person or entity as to whom the waiver and release set forth in
Section 3 applies.


7.
Other Agreements.



This Release does not supersede or modify in any way Executive’s continuing
obligations pursuant to the Employment Agreement (including Exhibit B thereto)
or the dispute resolution provisions of the Employment Agreement (including
Exhibit B thereto).


However, if there is a conflict between any provision or term in this Release
and any provision or term in any other agreement between Executive and the
Company, then the provision(s) and the term(s) of this Release supersedes,
modifies, and controls.


8.
Knowing and Voluntary Agreement; Consideration and Revocation Periods.



(a)
Executive acknowledges that he has been given twenty-one (21) calendar days from
the date of receipt of this Release to consider all of the provisions of this
Release and that if he





--------------------------------------------------------------------------------




signs this Release before the 21-day period has ended he knowingly and
voluntarily waives some or all of such 21-dayperiod.


(b)
Executive represents that (i) he has read this Release carefully, (ii) he has
hereby been advised by the Company to consult an attorney of his choice and has
either done so or voluntarily chosen not to do so, (iii) he fully understands
that by signing below he is giving up certain rights which he might otherwise
have to sue or assert a claim against any of the Company Releasees, and (iv) he
has not been forced or pressured in any manner whatsoever to sign this Release,
and agrees to all of its terms voluntarily.



(c)
Executive shall have seven (7) calendar days from the date of his execution of
this Release (the “Revocation Period”) in which he may revoke this Release. Such
revocation must be in writing and delivered, prior to the expiration of the
Revocation Period, to the attention of the Company’s Chief Legal Officer at the
Company’s then-current headquarters address. If Executive revokes this Release
during the Revocation Period, then the Release shall be null and void and
without effect.



9.
Effective Date.



The Effective Date of this Release will be day after the Revocation Period
expires without revocation by Executive.


[Remainder of Page Intentionally Blank]












    




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Executive has executed this Release as of the date indicated
below.


/s/ John S. Clendening_______            Date: January 15, 2020________
JOHN S. CLENDENING


IN WITNESS WHEREOF, the Company has executed this Release as of the date
indicated below.


BLUCORA, INC.


/s/ Georganne C. Proctor______            Date: January 15, 2020________
Georganne C. Proctor
 




